In a medical malpractice action, defendants appeal from so much of an order of the Supreme Court, Queens County, dated September 23, 1977, as granted plaintiffs’ motion to vacate items 5 and 6 in the defendants’ demand for a bill of particulars. Order affirmed insofar as appealed from, with $50 costs and disbursements (see Venezia v Klinger, 61 AD2d 1145; Johnson v Charow, 63 AD2d 668; Palazzo vAbbate, 45 AD2d 760; Cirelli v Victory Mem. Hosp., 45 AD2d 856). Insofar as Nelson v New York Univ. Med. Center (51 AD2d 352 [1st Dept]) may be deemed to differ from our determinations in Venezia v Klinger (supra) and Johnson v Charow (supra), we decline to follow it. Damiani, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.